EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Watkins on February 14th, 2022.

The application has been amended as follows: 
Claim 8 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitations, in regard to Claim 2, and 13 of “wherein the movement-line display unit displays the first movement line and the second movement line to be distinguishable to each other by changing presence or absence of blinking between the first movement line and the second movement line”, in regard to Claims 5, 11, and 15 of “wherein the movement-line display unit changes a display form of a type of line, a color of line, or blinking of the movement line in accordance with a distance between the hit area and the first object and the second object that is displayed by the object display unit so as to move along the movement line.” Are neither anticipated nor made obvious over the prior art of record in the examiner’s opinion.
Frequency as modified by Noguchi represents the closest prior art in the examiner’s opinion. However, although Frequency teaches objects a virtual game with movement lines that extend off screen and objects which move along the lines extending off screen, they do not teach the specific blinking and distance dependent appearance functionality recited by Claims 2, 5, and 11. Further, with regard to Claim 11, the rejection present in the Office Action of 12/17/2021 by the examiner was incorrect as the limitations of claim 11 are substantially the same as Claim 5 indicated as allowable subject matter, and as such the rejection has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715